DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 4 January 2022.
Claims 2, 5-8, and 13-14 are original.
Claims 1, 3-4, 9-12, and 15 are currently amended.
Claims 16-20 are new.
Claims 1-20 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The claim of domestic priority to 62/810135 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Steinke (US 20080125981 A1, USPGPUB #3 on IDS filed 4 October 2021).

Regarding claim 1, Steinke discloses a method (as shown below) of selecting a downhole tool (this is intended use, nevertheless see [0023]: “To reduce the time and skill level required to generate quality reliability curves, and other performance charts, a tool providing the ability to more easily calculate values for generating these performance charts is greatly desired by both drilling operators, in selecting bits, and drill bit manufactures in identifying performance issues with their bits.”, comprising:
receiving input indicative of a particular device, device family, or set of features for a downhole tool ([0077]-[0082]: e.g. “As shown in FIG. 14, the filtering criteria sheet 302 is adapted to accept different types of filtering criteria from as input to selectively limit or control which bit run records will be considered in the performance analysis. … Component parameter choices may include bearings/seals, cutting elements, cutting structure, nozzles, all (to indicate failure of any component), etc. … manufacture's codes data as a bit group criteria. Manufacture's codes or other group identifying data may be included in each of the records or added in by conditioning … includes manufacturing codes "Mnfrl," "Mnfr2," "Mnfr3," "Mnfr4," "Mnfr5," and "Other" as bit group criteria at 306.”);
([0015]: “The data from these records may also be particularly useful to bit manufactures to identify areas of improvement needed in their bit designs to improve product performance and illuminate the longevity of components of their bits, such as the cutting elements, bearings and seals compared to their competitors” EN: a manufacturer using its own bits as the baseline);
identifying, from a set of design information stored in computer-storage media ([0066]: “The performance analysis tool is carried out in a program on the computer which accepts input from a user 406 and uses it as input criteria and accepts records from a database 404. The computer 404 may be operatively coupled to the database 402.”), one or more downhole tool records that correspond to the received input ([0077]-[0082] as cited above, e.g. “As shown in FIG. 14, the filtering criteria sheet 302 is adapted to accept different types of filtering criteria from as input to selectively limit or control which bit run records will be considered in the performance analysis.” EN: Where the input criteria is the design information, e.g. manufacturer, cutting elements and other components.);
applying one or more performance index models to the identified one or more downhole tool records (EN: the sections titled “Filter” at [0074]-[0082], “Filtering Functions” at [0082]-[0090], and “Calculator” at [0091]-[0097] include many examples. Some exemplary citations are “cutting elements, cutting structure”, “rate of penetration (ROP)”, “reliability value is used to calculate a bit life prediction for a bit of a bit group”, “rig rate per hour, an average or estimated bit price for each bit groups, average motor and/or tool costs per hour for operations for each group”; “This selected reliability value is used to calculate a bit life prediction for a bit of a bit group ( at 312) indicating when a bit should be pulled for a selected reliability value”; see also [0099]: “including the depth-in, footage drilled, hours run, rate of penetration, number of revolutions, cost per foot” and others at [0111]);
applying one or more local models to the identified one or more downhole tool records (EN: the sections titled “Filter” at [0074]-[0082], “Filtering Functions” at [0082]-[0090], and “Calculator” at [0091]-[0097] include many examples. Some exemplary citations are “filtering criteria may include data related to a rock formation type, age, name, lithology, mud properties, etc” and “location data ( country, state, county, latitude and longitude coordinates, miles search radius from latitude and longitude coordinates) for limiting bits considered to bits run in a defined location or region”) ; and
displaying at least some of the one or more downhole tool records, with index information as defined by the one or more performance index models and the one or more local models ([0080]: “The filtering criteria sheet 302 additionally includes cells having functions imbedded therein to retrieve and display desired numerical performance results, generally shown at 314.” Claims 1, 3, 5: “graphically displaying the predicted effective life/performance data/calculated effective lift for the drill bits”).

Regarding claim 2, Steinke discloses the method of claim 1, wherein applying the one or more local models includes receiving the one or more local models from a server and applying the one or more local models at a local device ([0066]: “Apparatus for embodiments of the invention is shown in FIG. 22. In this embodiment the system 400 includes a computer 402 and a graphical display 408. The performance analysis tool is carried out in a program on the computer which accepts input from a user 406 and uses it as input criteria and accepts records from a database 404. The computer 404 may be operatively coupled to the database 402.”).

Regarding claim 3, Steinke discloses the method of claim 1, wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on whether corresponding index information is similar to, or improved relative to, the baseline associated with the received input (index information as for the “performance index models” and “local “models” of claim 1. [0051]: “The method further includes calculating a predicted life for a component based on a selected reliability limit, calculated reliability values for similar components, and corresponding time parameter values.”; [0112]: “Because this value is calculated based on the performance of similar groups of bits (such as the same type of bit if manufacturer product codes are used to filter or group records) and a selected risk or confidence level desired ( acceptable as input at 310), the resulting value is a very useful value that can be used.”).

Regarding claim 4, Steinke discloses the method of claim 1, wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on whether corresponding physical features are similar to the baseline associated with the received input (index information as for the “performance index models” and “local “models” of claim 1. [0051]: “The method further includes calculating a predicted life for a component based on a selected reliability limit, calculated reliability values for similar components, and corresponding time parameter values.”; [0112]: “Because this value is calculated based on the performance of similar groups of bits (such as the same type of bit if manufacturer product codes are used to filter or group records) and a selected risk or confidence level desired ( acceptable as input at 310), the resulting value is a very useful value that can be used.”).

Regarding claim 6, Steinke discloses the method of claim 1, wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on a number of historical runs recorded for the particular device or device family ([0091]: “the calculator 208, calculates the reliability associated with failed components based on the ranking assigned to the failed data set and a total number of records considered for the group (N)”).

Regarding claim 7, Steinke discloses the method of claim 1, wherein the particular device is a device bill of materials ([0015]: “The data from these records may also be particularly useful to bit manufactures to identify areas of improvement needed in their bit designs to improve product performance and illuminate the longevity of components of their bits, such as the cutting elements, bearings and seals compared to their competitors” EN: “bit designs” having “components” is interpreted as a bill of materials.).

Regarding claim 10, Steinke discloses the method of claim 1, wherein applying one or more performance index models includes applying at least one aggressiveness model (as shown for claim 1, e.g. “cutting elements, cutting structure”, “rate of penetration (ROP)”) and at least one durability model (as shown for claim 1, e.g. “reliability value is used to calculate a bit life prediction for a bit of a bit group”, “bit life”).

Regarding claim 11, Steinke discloses the method of claim 1, wherein applying one or more performance index models includes updating historical run data in the computer-storage media from a server ([0015]: “Data recorded for each drill bit used during a drilling operation may be stored in a database ("bit records database"). Each record in a bit records database typically corresponds to the use of a single drill bit used during a particular drilling operation.”), and applying the one or more performance index models to the historical run data to the identified one or more downhole tool records (as shown for claim 1, and [0015] “Data from the records stored in a database can later be used for performance analysis studies.”).

Regarding claim 12, Steinke discloses a computing architecture, comprising: one or more processors; and computer-readable storage media including instructions that, when executed by the one or more processors, causes the processor to ([0066]: “Apparatus for embodiments of the invention is shown in FIG. 22. In this embodiment the system 400 includes a computer 402 and a graphical display 408. The performance analysis tool is carried out in a program on the computer which accepts input from a user 406 and uses it as input criteria and accepts records from a database 404. The computer 404 may be operatively coupled to the database 402.”):
identify, from a set of design information stored in computer-storage media, one or more downhole tool records that correspond to received input, wherein the received input is indicative of a particular device, device family, or set of features for a downhole tool (as for claim 1);
determine a baseline associated with the received input (as for claim 1);
(as for claim 1);
apply one or more local models to the identified one or more downhole tool records (as for claim 1); and
display at least some of the one or more downhole tool records, with index information as defined by the one or more performance index models and the one or more local models (as for claim 1).

Regarding claim 13, Steinke discloses the computing architecture of claim 12, wherein the one or more processors are distributed between at least one server and at least one local device (as for claim 2).

Regarding claim 14, Steinke discloses the computing architecture of claim 13, wherein the computer-readable storage media comprises a memory media of the at least one local device, and one or more local models are stored in the memory media of the at least one local device (as for claim 2, the computer is the local device).

Regarding claim 15, Steinke discloses the computing architecture of claim 12, wherein the one or more performance index models includes at least one aggressiveness model and at least one durability model (as for claim 10).

Regarding claim 16, Steinke discloses the method of claim 1, wherein the downhole tool comprises a drill bit or reamer ([0121]: “Advantageously, embodiments of the invention may be adapted and used to analyze the performance of any type of bit (roller cone, PDC (e.g., cutting elements), etc.), various drilling tools & equipment ( e.g., whip stocks, blowout preventors, pumps, compressors, motors, etc.).

Regarding claim 17, Steinke discloses the method of claim 1, comprising: applying the one or more performance index models to the baseline; and displaying index information of the baseline as defined by the one or more performance index models (as for claim 1, for the use case of comparing manufacturer’s bits with competitor’s bits and accordingly, the method is applied to the baseline (manufacturer’s) and other’s (competitor’s)).

Regarding claim 18, Steinke discloses the method of claim 1, wherein the index information defined by the one or more performance index models is associated with predicted performance of the one or more downhole tool records (as for the performance models of claim 1, e.g. “reliability value is used to calculate a bit life prediction for a bit of a bit group”, “bit life”).

Regarding claim 19, Steinke discloses the computing architecture of claim 12, wherein the instructions cause the processor to: apply the one or more performance index models to the baseline; and display index information of the baseline as defined by the one or more performance index models (as for claim 17).

Regarding claim 20, Steinke discloses the computing architecture of claim 12, wherein the index information defined by the one or more performance index models is associated with predicted performance of the one or more downhole tool records (as for claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Steinke as applied to claim 1 above, and further in view of O’Hare (Design Index: A Systematic Method of PDC Drill-Bit Selection, NPL #2 on IDS filed 4 October 2021).

Regarding claim 5, Steinke discloses the method of claim 1 (as shown above).
Steinke does not explicitly disclose wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on whether downhole tools corresponding to the one or more downhole tool records are available in inventory.
However, O’Hare teaches “This design table lists the essential bit attributes for the 'ideal' bit and for the bits proposed for the given set of well conditions. The 'ideal' bit is then compared to bits selected from inventory or proposed by vendors using the Design Index” (P7:Step 3:¶1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Steinke in view of the teachings of O’Hare to include “wherein displaying at least some of the one or more downhole tool records includes limiting which records are displayed based on whether downhole tools corresponding to the one or more downhole tool records are available in inventory” by filtering records based on inventory since it is one of two choices known in the industry (as evidenced by O’Hare) as a source of bits to be used in drilling operations and one of ordinary skill will understand that a bit “in inventory” will (at least in some circumstances) be more readily available than that ordered from a manufacturer (which may require assembly time, delivery time, additional costs, etc).
	

Regarding claim 8, Steinke discloses the method of claim 1 (as shown above).
Steinke does not explicitly disclose wherein applying one or more local models includes applying a model specific to a geographic location where the downhole tool will be used.
However, O’Hare teaches wherein applying one or more local models includes applying a model specific to a geographic location where the downhole tool will be used (P1:§Introduction:¶¶2 and 4: “Bit optimization depends on many factors, including the type of formation drilled, directional requirements, drilling parameters and mud properties. … The Design Index methodology is based on determining the ideal bit for a given set of well conditions, and then matching it with the bits proposed by vendors”; PP2-3:Step 1:§Building The Formation Model).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Steinke in view of the teachings of O’Hare to include “wherein applying one or more local models includes applying a model specific to a geographic location where the downhole tool will be used” by applying the lithology model specific to the well location since “Drill-bit selection is one of the most important aspects of well planning due to the bearing it can have on the overall cost of the well. … Bit optimization depends on many factors, including the type of formation drilled” (O’Hare:P1:§Introduction:¶¶1-2), i.e. since bit optimization depends on the formation to be drilled and bit selection is a “most important aspect” determining costs.

Regarding claim 9, Steinke discloses the method of claim 1 (as shown above),.
Steinke does not explicitly disclose wherein applying one or more local models includes applying a model specific to a drilling application in which the downhole tool will be used, wherein the drilling application comprises a straight wellbore, a primary wellbore, a lateral wellbore, or a wellbore drilled with casing/liner.
However, O’Hare teaches wherein applying one or more local models includes applying a model specific to a drilling application in which the downhole tool will be used, wherein the drilling application comprises a straight wellbore, a primary wellbore, a lateral wellbore, or a wellbore drilled with casing/liner (P1:Abstract: “Although the system was originally developed for extended reach and horizontal wells, it can be applied equally to any type of well”; P2:left:listing: see list items regarding “steerability” and “steering”; P4:§§Blade-count and Gauge length: models applied in view of steerability; PP6-7:§Back rake angle: models applied in view of steerability).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Steinke in view of the teachings of O’Hare to include “applying one or more local models includes applying a model specific to a drilling application in which the downhole tool will be used, wherein the drilling application comprises a straight wellbore, a primary wellbore, a lateral wellbore, or a wellbore drilled with casing/liner” by applying the lithology model specific to the well location since “Drill-bit selection is one of the most important aspects of well planning due to the bearing it can have on the overall cost of the well. Bit selection in conventional and slightly inclined wells is a very delicate and complex process. In high angle and horizontal wells it is even more difficult. … Bit optimization depends on many factors, including … directional requirements”, i.e. since bit optimization depends on the type of well to be drilled (e.g. how much “steerability” is required) and bit selection is a “most important aspect” determining costs.

Response to Arguments
Rejections under 35 U.S.C. § 102
Examiner: Applicant’s arguments, see page 7, paragraph 2, filed 4 January 2022, with respect to the rejection of claims 1 and 12 under 35 USC §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn in view of the amendment to clarify 

Rejections under 35 U.S.C. § 103
Examiner: Arguments of this section ultimate rely on those considered for rejections under 35 USC §102. As noted above, the rejection has been withdrawn and a new rejection made.

New Claims 16-20
Examiner: Applicant’s arguments with respect to claim(s) 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-20 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20160076357 A1
Discussing drill bit selection in view of a formation model, same applicant
US 20150286971 A1
Discussing drill bit analysis in view of location, drilling application, and historical records using, for example, a cost per foot analysis
US 20130290156 A1
Discussing drill bit analysis in view of subjective and objective performance criteria using financial-based, performance-based, and operationally-based analyses
US 20060100836 A1
Discussing using regression models for performance analysis in drill bit selection
ABBAS, AHMED K., AMEL H. ASSI, HAYDER ABBAS, HAIDAR ALMUBARAK, AND MORTADHA AL SABA. "Drill bit selection optimization based on rate of penetration: application of artificial neural networks and genetic algorithms." In Abu Dhabi International Petroleum Exhibition & Conference. OnePetro, 2019. 12 pages
Discussing the use of artificial neural networks and genetic algorithms for performance modeling of drill bits with application to drill bit selection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147